Case: 19-20512    Document: 00515780109       Page: 1   Date Filed: 03/15/2021




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  March 15, 2021
                               No. 19-20512
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk


   In the Matter of: Danielle Pauline Pendergraft; Scott
   Richard Pendergraft,

                                                                  Debtors,


   Network of Neighbors, Incorporated,

                                                                  Appellee,

                                    versus

   Danielle Pauline Pendergraft; Scott Richard
   Pendergraft,

                                                                Appellants.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:19-CV-1838
Case: 19-20512      Document: 00515780109           Page: 2    Date Filed: 03/15/2021

                                     No. 19-20512


   Before Haynes, Clement, and Elrod, Circuit Judges.
   Per Curiam:*
          Scott Richard Pendergraft and Danielle Pauline Pendergraft,
   proceeding pro se, have filed a motion for leave to proceed in forma pauperis
   (IFP) to appeal the district court’s denial of their motion to proceed IFP in
   the district court. The district court denied the motion to proceed IFP on
   appeal as well. To be granted leave to proceed IFP on appeal of the district
   court’s denial of IFP status in the district court, the Pendergrafts must
   demonstrate both financial eligibility and the existence of a nonfrivolous
   appellate issue. See 28 U.S.C. § 1915; Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982); see also Haynes v. Scott, 116 F.3d 137, 139-40 (5th Cir. 1997). They
   may make the latter showing by demonstrating that the “appeal involves legal
   points arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted). We review the
   district court’s denial of IFP status for abuse of discretion. Zer-Ilan v.
   Frankford (In re CPDC Inc.), 221 F.3d 693, 698 (5th Cir. 2000).
          Assuming without deciding that the Pendergrafts demonstrated
   financial eligibility, they have nonetheless failed to present a nonfrivolous
   issue for appeal in the district court and the district court thus acted within
   its discretion in denying them IFP status.        See 28 U.S.C. § 158(c)(2);
   § 1915(a), (b); Zer-Ilan, 221 F.3d 698; Carson, 689 F.2d at 586.            The
   Pendergrafts unsuccessfully pursued their original appeal of right of the May
   2017 bankruptcy court decision up until the Supreme Court’s denial of
   certiorari and of rehearing of that denial. Pendergraft v. Network of Neighbors,
   Inc., 745 F. App’x 517 (5th Cir. 2018), cert. denied, 139 S. Ct. 1240 (2019); see
   § 158(a); Fed. R. Bankr. P. 8003; Brouwer v. Ancel & Dunlap (In re
   Firstmark Corp.), 46 F.3d 653, 657 (7th Cir. 1995). Whatever issues they


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 19-20512      Document: 00515780109           Page: 3   Date Filed: 03/15/2021




                                     No. 19-20512


   failed to raise or abandoned along that appellate path, cannot now be raised
   anew. See Rodriguez v. Countrywide Home Loans, Inc. (In re Rodriguez), 695
   F.3d 360, 365 n.4 (5th Cir. 2012); Brouwer, 46 F.3d at 657.
          Because the Pendergrafts have shown no nonfrivolous issue for
   appeal, the motion to proceed IFP on of the denial of IFP status in the district
   court is DENIED, and the appeal is DISMISSED as frivolous. See Baugh
   v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997); 5th Cir. R. 42.2.




                                          3